Citation Nr: 0429645	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  97-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the withholding of the veteran's disability 
compensation benefits to recover military separation pay was 
proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, to withhold the veteran's VA compensation benefits to 
recover the military separation pay he received at discharge 
from service.  


FINDINGS OF FACT

1.  The veteran received an Honorable discharge from active 
duty service in March 1991 due to a personality disorder.  

2.  In an August 1994 rating decision, the veteran was award 
a combined 20 percent disability rating, effective from March 
1991, the date of receipt of his claim for benefits.  

3.  In February 1996, VA received notification via a DD Form 
215 that the veteran had received $5,655.00 separation pay at 
the time of discharge, which he had not reported.  

4.  Effective December 1, 1996, the veteran's compensation 
benefits were withheld to recoup the military separation pay 
he received at the time of his military discharge.  


CONCLUSION OF LAW

The veteran's claim not to withhold his VA compensation 
benefits to recoup his military separation pay lacks 
entitlement under the law.  10 U.S.C. §§ 1174, 1174a (West 
2000); 38 U.S.C.A. § 5304(a) (West 2002); 38 C.F.R. § 3.700 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, the VCAA is 
not applicable where the law, not the factual evidence, is 
dispositive of the appeal.  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

Factual Background

In March 1991, the veteran was separated from active military 
service due to a personality disorder.  At discharge, he 
received $5,655.00 separation pay.  In March 1992, VA 
received the veteran's claim for disability compensation 
benefits.  On his application, he specifically noted that he 
had not received any, nor had he applied for, disability 
severance pay nor had he received a lump sum readjustment or 
separation pay from the Armed Forces.  By rating decision in 
August 1994, the veteran was awarded a combined 20 percent 
rating for his disabilities, effective from March 1991, the 
first day following the date of his separation from active 
duty service.  

In February 1996, VA received notification via a DD Form 215 
that the veteran had received $5,655.00 military separation 
pay at the time of his discharge from service, which he had 
not reported.  VA letter in April 1996 notified the veteran 
of a proposal to stop his compensation benefits in order to 
recoup the full amount of the military separation pay he 
received at service discharge.  The same letter apprised him 
of his appellate rights.  Effective December 1, 1996, the 
veteran's compensation benefits were withheld to recoup the 
military separation pay he received.  

By rating decision dated in February 1999, the veteran was 
awarded nonservice-connected disability pension, effective 
from September 1998.  The amount of benefits due the veteran 
effective from September 1998, along with the benefits being 
withheld since December 1996, consisted of a full recoupment 
of the military separation pay.  

On appeal, the veteran requested a personal hearing to be 
held at the RO before a Veteran's Law Judge.  In a letter 
dated in March 2000, the RO notified the veteran that his 
hearing was scheduled for April 13, 2000.  The letter was 
sent to the veteran's last known address of record.  It was 
not returned by the Postal Service as nondeliverable.  
However, on March 27, 2000, the RO received a letter signed 
by the veteran on March 23, 2000, in which he requested 
copies of medical records.  The return address provided by 
the veteran was at a VA medical center, which was a different 
address than the last known address of record.  He did not 
appear for the scheduled hearing; he did not request a 
rescheduling of the hearing; nor did he offer an explanation 
for his non-attendance.  

In May 2000, the Board remanded the case to the RO to again 
schedule the veteran for a hearing before a Veterans Law 
Judge at the RO.  Between June 2000 and December 2003, the RO 
attempted to contact the veteran by letter at various 
addresses supplied by the veteran.  Each time, the VA letter 
was returned to the RO by the United States Postal Service as 
undeliverable.  In August 2003, VA received the veteran's 
letter in which he noted that he had already paid off his 
separation pay when he was awarded VA nonservice-connected 
disability pension and for the RO not to withhold his pension 
again.  In July 2004, a VA letter was sent to the veteran's 
most recent address of record informing him that the hearing 
he had requested was rescheduled for September 13, 2004, at 
the RO.  That letter was not returned by the Postal Service 
as undeliverable.  The veteran did not attend the scheduled 
hearing; he did not request a rescheduling of the hearing; 
nor did he provide any explanation for his non-appearance at 
the hearing.  



Analysis

The law is very clear that not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his own service, except as provided relating 
to naval pension or relating to a waiver of retirement pay.  
Not more than one award of pension, compensation, or 
dependency and indemnity compensation may be made 
concurrently to a dependent on account of more than one 
period of service of a veteran.  See 38 U.S.C.A. § 5304(a); 
38 C.F.R. § 3.700.  

Where entitlement to disability compensation was established 
on or after September 15, 1981, a veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of separation pay subject to recoupment of 
the separation pay.  Where payment of separation pay or 
special separation benefits was made on or before September 
30 1996, VA will recoup from disability compensation an 
amount equal to the total amount of separation pay or special 
separation benefits.  See 10 U.S.C. §§ 1174, 1174a; 38 C.F.R. 
§ 3.700 (a)(5).  

On appeal, the veteran requested a personal hearing before a 
Veterans Law Judge to be held at the RO.  A hearing was 
initially scheduled for April 2000.  He did not appear for 
the hearing, nor did he request a rescheduling or offer an 
explanation for his non-attendance.  Pursuant to the Board's 
May 2000 remand, he was again scheduled for the requested 
hearing.  However, the notification letters sent to the 
veteran were returned to the RO by the Postal Service as 
nondeliverable.  The notification letter of August 2004 
notifying him of the scheduled September 13, 2004, hearing 
was sent to the most recent address of record and there is 
nothing in the file showing that the letter was returned by 
the Post Service indicating that the letter was 
undeliverable.  "Presumption of regularity" supports the 
official acts of public officers (to include proper mailing 
of notification of decisions) and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)). While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  Nevertheless, the veteran did not attend the 
scheduled hearing; he did not request a rescheduling of the 
hearing; and he did not notify RO personnel of the reason for 
his non-attendance.  

In the case at hand, the veteran received separation pay at 
the time of his discharge from military service.  He 
subsequently applied and was awarded VA disability benefits, 
which were withheld to recoup the full amount of the military 
separation pay.  The veteran appealed asserting that he was 
entitled to the military separation pay and his VA 
compensation should not have been withheld to recoup the 
separation pay.  

Not withstanding the veteran's assertion, the law and 
regulations are very clear that the adjustment to the 
veteran's VA compensation benefits to recover military 
separation pay was in full accordance with the law.  
Therefore, the appeal to the Board on this issue is 
terminated because of the absence of legal merit and the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

As the withholding of compensation benefits to recoup 
military separation pay was in full accordance with the law, 
the claim is dismissed.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



